Citation Nr: 0208556	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1996 for the assignment of a 100 percent disability rating 
for schizophrenia.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which confirmed and continued the 
100 percent rating assigned to the veteran's service-
connected schizophrenia, and noted that there was no basis 
for consideration of an earlier effective date claim for the 
assignment of this rating.  The veteran filed a timely appeal 
to this determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  On January 30, 1996, VA received a claim from the veteran 
for an increased rating for his service-connected 
schizophrenia.

3.  In a rating decision dated in April 1996, the RO granted 
entitlement to a 100 percent disability rating for the 
veteran's schizophrenia, effective January 30, 1996.

4.  It was not factually ascertainable for the one-year 
period prior to January 30, 1996 that an increase in the 
severity of the veteran's schizophrenia had occurred.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than January 30, 1996, for the grant of an increased rating 
to 100 percent for schizophrenia have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's earlier decision in this 
case, dated in November 2000, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in April 2001, following the filing of a joint 
motion for remand and to stay proceedings by the appellant 
and the Secretary of VA earlier that same month.  This motion 
was filed, and subsequently granted, in order to ensure 
compliance with a recent decision from the Federal Circuit 
Court of Appeals which was issued while the veteran's appeal 
was pending at the Court.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Because of the change in the law brought 
about by this new law, called the Veterans Claims Assistance 
Act of 2000 (VCAA), a remand in this case was determined to 
be required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).

The VCAA, which was signed into law on November 9, 2000, 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by VA.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In addition, while this matter was pending before the Court, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his earlier 
effective date claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision, in the statement of the case, and in correspondence 
to the veteran, have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  In addition, although 
the Court's April 2001 remand serves to vacate the Board's 
November 2000 denial and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record, and 
one which was clearly provided to the veteran.  Examination 
of the now-vacated decision reveals that the Board clearly 
articulated the relevant law and regulations and discussed 
these legal provisions in the context of the evidence then of 
record.  In other words, through the Board's November 2000 
denial, the veteran has already had an extensive advisement 
of the evidence that would be required to substantiate his 
claim.  Furthermore, the veteran plainly shows through his 
statements and submissions of evidence that he understands 
the nature of the evidence needed to substantiate his claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the earlier effective date issue on appeal, and 
that all relevant evidence necessary for an equitable 
resolution of this claim has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, post-service private treatment notes and medical 
statements, VA examination reports, VA outpatient treatment 
notes, and numerous personal statements made by the veteran 
in support of his claim.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence that is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  This is particularly true in this veteran's claim for 
an effective date for the assignment of a 100 percent rating 
prior to January 30, 1996, since the focus is on the medical 
evidence from the year prior to that date, rather than 
current evidence.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

On January 30, 1996, the RO received from the veteran a 
statement which, when viewed in conjunction with subsequent 
statements from the veteran, was determined to constitute a 
claim for an increased rating for his service-connected 
schizophrenia.  In response, in April 1996 the RO issued a 
rating decision which increased the disability rating for the 
veteran's service-connected right shoulder disability rating 
from 50 percent to 100 percent disabling, effective January 
30, 1996, the date of the RO's receipt of the veteran's claim 
for such increase.  The veteran has appealed the effective 
date assigned, claiming that the effective date for this 
increase should be August 1972, when he was separated from 
the military, or March 1976, when he initially filed his 
claim for service connection for schizophrenia, then claimed 
simply as a "psychosis."  In support of his claim, he 
maintains that his schizophrenia has been as severe as it is 
currently ever since service, and that a retroactive payment 
to the 1970's is therefore warranted.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within one year of the date 
that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 
(1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  Id.  The Court further 
stated that the phrase "otherwise, date of receipt of 
claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 1998).  That is, 
because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 
3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper.  VAOPGCPREC 12-98 at 3.  
Thus, regardless of any evidence the veteran could present in 
support of his claim that he was 100 percent disabled in the 
1970's due to his schizophrenia, an effective date in the 
1970's could not now be assigned under current regulations, 
since such a date would be more than one year prior to the 
January 30, 1996 date of receipt of his claim for increase.  
However, as the effective date could potentially be up to one 
year prior to January 30, 1996, pursuant to the regulations 
described above, the Board shall analyze whether there is 
evidence of record indicating that the veteran was 100 
percent disabled at any time within one year prior to the 
RO's receipt of his claim for an increased rating for 
schizophrenia on January 30, 1996.

This evidence includes an April 1995 private medical record, 
which noted the veteran's neurological difficulties in the 
lower extremities but did not discuss the veteran's 
schizophrenia.

In addition, this evidence includes VA examinations of the 
veteran dated in July and August 1995.  However, the reports 
of these examinations did not discuss the veteran's 
schizophrenia.

Finally, the veteran's claims file also includes VA treatment 
records dated from May 1995 to February 1996.  This includes 
a November 1995 progress note reflecting that the veteran 
appeared with multiple concerns, but it was noted that he did 
not seem interested in dealing with any.  He indicated he 
wished to discontinue Stelazine and he inquired as to the 
number of homeless veterans.  A further note indicated he 
spoke of marital discord and concern his wife might throw him 
out.  He had been referred to the social work service 
initially on the erroneous basis that he was a homeless 
veteran.  Telephone calls interrupted the interview and he 
was noted to be very impatient.  He refused a list of 
homeless resources, which did not seem appropriate.  The 
social worker noted that a check of the computer showed a 
service connected diagnosis of psychosis and a "recent" 
vocational rehabilitation inquiry.  (In this context, the 
Board notes parenthetically that the record contains a 
determination on entitlement to vocational rehabilitiation 
benefits demonstrating that the veteran's inquiry prior to 
November 1995 ended in 1994, and thus any evidence relating 
to that inquiry could not demonstrate an increase in 
disability due to the service connected disorder within one 
year of the date of the claim for increase received in 
January 1996.)  There is also a December 1995 entry in the 
outpatient records noting a history of schizophrenia, but no 
current findings. 

In reviewing the medical evidence prior to January 30, 1996, 
the Board finds that it was not factually ascertainable for 
the one year period prior to January 30, 1996, that an 
increase in the veteran's schizophrenia had occurred.  In 
fact, the medical evidence of record during the time period 
in question does not reference findings related to any 
psychiatric condition.  The Board acknowledges the veteran's 
complaints that "clear and unmistakable errors were made in 
my evaluation and prognosis for treatment."  However, as set 
forth above, the law is quite specific regarding effective 
dates, and for the most part, effective dates are governed by 
the date of receipt of the claim.  Accordingly, for the 
reasons discussed in this decision, entitlement to an 
effective date earlier than January 30, 1996, for the 
assignment of a 100 percent disability evaluation for the 
veteran's schizophrenia, is not warranted.


ORDER

An effective date prior to January 30, 1996 for the 
assignment of a 100 percent disability rating for 
schizophrenia is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

